DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because a) it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent and b) it contains idiomatic expressions and improper grammar (e.g., “To enable a direction that a target appearing in captured image data faces to be identified more appropriately.”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Acquisition unit in claims 1 and 20;
Direction identification unit in claims 1-6 and 20;
Flight control unit in claims 7-10;
Target identification unit in claims 8 and 10;
Position identification unit in claims 11 and 20
 Robot control unit 11-16 and 20; and
Operation analysis unit in claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 is drawn to a computer program per se.  Indications of claiming a computer program per se include the preamble stating “A program for causing a computer to execute” and the body listing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a flight control unit configured to recognize that identification of the direction has been disturbed, and control flight of the UAV toward front or back, left or right, up or down, or by combining these”  The underlined portion is indefinite because it is uncertain to what elements “these” refers.  Furthermore, the comma placement and use of “or” between each parenthetical expression is confusing because it is unclear if pairs of flight control directions are being selected between or whether the selection is between all six directions.  Lastly, the phrase “recognize that identification of the direction has been disturbed” is idiomatic, confusing and unclear; is it the recognition of the identification which is “disturbed” or perhaps the direction itself has 
Claims 8-10 are indefinite due to their dependency upon claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kageyama (US 2019/0002104 A1).
Claim 1
In regards to claim 1, Kageyama discloses an information processing device {Figs. 1, 3 illustrates a UAV 20, server 10 and terminal 30, [0037] which are devices that process information.  See also below citations} comprising: 
an acquisition unit configured to acquire captured image data obtained by an unmanned aerial vehicle (UAV) by performing aerial image capturing {UAV 20 performs 
a direction identification unit configured to identify a direction that a target appearing in the captured image data faces, by analyzing the captured image data
{See Fig. 2, [0046]-[0047], [0074]-[0076] which determines whether the human player has addressed the golf ball, meaning that the controller identifies the direction that a target (human/person) appearing in the captured image data faces based on the captured image data.  See also Fig. 6 particularly steps S8-S11 and [0087]-[0089].  The identified direction is also called a “reference direction” [0093]. Alternatively, see Figs. 7-8, [0098]-[0102] in which a line-of-sight direction is identified which corresponds to “a direction in which the body or face of the player faces when the player is hitting a shot toward the target position” in [0099].  See also the estimated flying-out direction V1 which is based on the line-of-sight direction and also indicates a direction that the target (person) is facing when hitting the ball.  See also Fig. 9 and [0103]-[0106].  See in particular [0113]-[0115] clarifying that the direction identification is done by analyzing the captured image data}.
Claim 2
In regards to claim 2, Kageyama discloses wherein the direction identification unit identifies a direction that a person being the target faces {see above citations for claim 1}.
Claim 5
In regards to claim 5, Kageyama discloses wherein the direction identification unit identifies the direction on a basis of a feature of a body of the person that appears in the captured image data {see Fig. 2, [0113]-[0115] disclosing identification of direction in which a human target faces that employs template matching using a template image representing the basic shape of the face direction of the human body from an aerial viewpoint that includes a feature of a body of a person}.
Claim 7
In regards to claim 7, Kageyama discloses 
a flight control unit configured to recognize that identification of the direction has been disturbed, and control flight of the UAV toward front or back, left or right, up or down, or by combining these {the escape destination determination module 54 determines a safe/non-distracting escape route/destination for the UAV when it is determined that the direction has changed (disturbed) due to the person addressing the ball and/or ready to/in-progress of driving the golf ball as per [0113]-[0116].  See also Fig. 6 steps S10-S12 including escape to escape destination which is discussed in [0078]-[0079], [0089] as including an automatic maneuvering algorithm (flight control) to control flight of the UAV in various directions}.
Claim 8
In regards to claim 8, Kageyama discloses a target identification unit configured to identify a target appearing in the captured image data, wherein the flight control unit controls the flight in such a manner as to track at least one of the identified targets {see [0087] discussing controller 21 performing human recognition (identifying a target) in the 
Claim 9
In regards to claim 9, Kageyama discloses wherein the flight control unit controls the flight on a basis of a change in a relative positional relationship between the UAV and the target {see [0091] discussing the UAV moving to follow (track) the player based on participant position information that is updated to correspond to the latest position of the player and thereby the relative positional relationship between UAV and player}.
Claim 17
In regards to claim 17, Kageyama discloses wherein the information processing device is any of the UAV, a predetermined device mounted on the UAV, or a cloud server {see controller 21 which is part of the UAV as per Fig. 1.  See also [0074], [0078], [0084], [0086]-[0095] for controller 31 of UAV performing various information processing}.
Claims 18 and 19
The rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 18 and computer program claim 19 while noting paragraph [0009], [0044] and claim 15 discloses computer executed methods and computer readable media implementations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama and Murata (JP-2003263641A, cited in the ISR as D2 but for which only a partial translation was provided.  As such, all cross-references are with respect to the full English machine translation attached hereto and which includes highlighting to further indicate the relevance thereof where such highlighting is incorporated by reference herein).
Claims 3 and 4
In regards to claims 3 and 4, Kageyama discloses using a template image representing the basic shape of the face direction for the line-of-sight determination that likely includes the broadly recited (claim 3) “identifies the direction on a basis of a feature of a face or a head of the person that appears in the captured image data” and (claim 4) “wherein the direction identification unit identifies the direction on a basis of a feature of at least any one of both eyes, one eye, an eyebrow, a nose, a mouth, a tooth, an ear, or hair” as per Fig. 2, [0113]-[0115]; Kageyama is not solely relied upon to disclose these limitations.
	Murata is an analogous reference from the same field of human target acquisition and movement analysis that determines/identifies a direction in which the human faces.  See [0001], [0006] and cites below.
Murata also teaches (claim 3) “identifies the direction on a basis of a feature of a face or a head of the person that appears in the captured image data” and (claim 4) “wherein the direction identification unit identifies the direction on a basis of a feature of any one of both eyes, one eye, an eyebrow, a nose, a mouth, a tooth, an ear, or hair”.  See pages 3-4 including the marked-up version attached hereto.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s identification of direction in which a human target faces that employs template matching using a template image representing the basic shape of the face direction for the line-of-sight determination to include common features in the template for such direction identification including (claim 3) “identifies the direction on a basis of a feature of a face or a head of the person that appears in the captured image data” and (claim 4) “wherein the direction identification unit identifies the direction on a basis of a feature of at least any one of both eyes, one eye, an eyebrow, a nose, a mouth, a tooth, an ear, or hair” as taught by Murata because a) Kageyama’s image template matching likely already includes the broadly recited limitations of claims 3 and 4 because the template images are from an aerial perspective of a human and such a perspective would capture typical features such as head, face, eyes, nose, hair, ears, and etc. and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama and D3 (WO 2017/130407 A1, cited in the ISR as D3 but for which only a partial translation was provided.  As such, all cross-references are with respect to the full English machine translation attached hereto and which includes highlighting to further .
Claim 6
In regards to claim 6, Kageyama is not relied upon to disclose wherein the direction identification unit identifies the direction on a basis of a feature of an object worn by the person that appears in the captured image data. 
D3 is an analogous reference from the same field of human target acquisition and movement analysis that determines/identifies a direction in which the human faces.  See abstract, page 2 and cites below.
D3 also teaches wherein the direction identification unit identifies the direction on a basis of a feature of an object worn by the person that appears in the captured image data {see face direction determination device D, Fig. 2, pages 3-5, discussing using photographs of temples of eyeglasses and other “wearing objects” worn by a person to determine the direction the person is facing}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s identification of direction in which a human target faces that employs template matching using a template image representing the basic shape of the face direction for the line-of-sight determination to include wherein the direction identification unit identifies the direction on a basis of a feature of an object worn by the person that appears in the captured image data as taught by D3 because doing so solves a prior art problem in which head pose (e.g. sideways) makes the direction detection difficult as motivated by D3 on pages 2-3 and the abstract and/or .

Claims 10-16 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama and Abershitz (US 2012/0210853 A1).
Claim 10
In regards to claim 10, Kageyama is not relied upon to disclose wherein in a case where the target identified by the target identification unit is identified by appearing also in captured image data obtained by a different UAV by performing aerial image capturing, the flight control unit controls the flight in such a manner that at least one of the UAV or the different UAV tracks the target. 
Abershitz is an analogous reference from the same field of UAV aerial imagery and human target tracking.  See abstract, Figs. 1, 5, 8, 8a and citations below.
Abershitz teaches UAV 400 scanning a target area to identify and track a target using the imaging system 410 as per [0132]-[0135] and 
wherein in a case where the target identified by the target identification unit is identified by appearing also in captured image data obtained by a different UAV by performing aerial image capturing, the flight control unit controls the flight in such a manner that at least one of the UAV or the different UAV tracks the target {see [0140] discussing multiple redundant tracking for several UAVs and covering all exits with plural UAVs to maintain target track}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Claim 11
In regards to claim 11, Kageyama discloses
a position identification unit configured to identify a position of a target appearing in the captured image data {[0057] position detected b GPS sensor 36}, 

Absershitz teaches a position identification unit configured to identify a position of a target appearing in the captured image data, by analyzing the captured image data {UAV 400 scanning a target area to identify and track a target using the imaging system 410 as per [0132]-[0135]}; and 
a robot control unit configured to control a movement of a predetermined robot on a basis of the position and the direction {see [0140] in which plural UAVs are controlled to track the target on the basis of position and direction while noting that 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s UAV control scheme which identifies a position of a target appearing in the captured image data to do so by analyzing the captured image data; and to include a robot control unit configured to control a movement of a predetermined robot on a basis of the position and the direction as taught by Abershitz because optical-tracking is an equivalent to GPS position sensing that simplifies the architecture by permitting the UAV to determine position via image processing rather than rely on wireless communication with a base station and because employing additional UAVs (robot) and/or ground force robots would increase the ability to image/interact/confront with the tracked target and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 12
In regards to claim 12, Kageyama is not relied upon to disclose but Abershitz teaches wherein the robot control unit moves the robot closer to the target from the direction or a different direction determined on a basis of the direction {see [0136]-[0137] in which the ground force robot are directed to approach (move closer to) the target based on the real time location provided by the main UAV}.   

Claim 13
In regards to claim 13, Kageyama discloses wherein the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s stopping a UAV at a position distant from a target by a predetermined distance such that plural UAVs (e.g. robots) may be controlled as taught by Abershitz to provide a robot (second UAV) control unit that stops the robot (second UAV) at a position distant from the target by a predetermined 
Claim 14
In regards to claim 14, Kageyama is not relied upon to disclose but Abershitz teaches wherein in a case where the target is moving, the robot control unit controls a movement of the robot on a basis of a prediction result of a position of the target or the direction at a time point at which a certain time elapses {see [0141]-[0146] discussing probability zones that predict where to send the UAV/robot to intercept the target in the future}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s UAV control scheme such that, in a case where the target is moving, the robot control unit controls a movement of the robot on a basis of a prediction result of a position of the target or the direction at a time point at which a certain time elapses as taught by Abershitz because doing so permits tracking a target whose position is not known with exact certainty as motivated by Abershitz in [0141 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 15
In regards to claim 15, Kageyama discloses wherein the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s movement control based on the above prediction result such that plural UAVs (e.g. robots) may be controlled as taught by Abershitz to provide a robot (second UAV) control unit that controls a movement of the robot on a basis of a prediction result of a position of a tangible object existing around the target, at a time point at which a certain time elapses because doing so provides multiple redundant tracking as motivated by Abershitz in [0140] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 16
In regards to claim 16, Kageyama discloses

{the image analysis referenced above for claim 1 analyzes whether the operations of the target (golfer) such as analyzing whether the golfer is performing a predetermined motion (e.g. hitting shot) in order to control movement of the UAV to execute an escape route on the basis of the operation.  See the state determination module 55 and its progress states in [0074]-[0076].  See also the estimated hit-ball region R1 in Fig. 5, [0067]-[0069], [0084].  Moreover, Kageyama provides evidence that the movement control based on the above analysis is a well-known concept while Abershitz teaches multiple redundant tracking and coordinated control of plural UAVs in [0140] that is well within the broadly defined “robot” as per [0067] of the instant specification.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s movement control based on the above analysis such that plural UAVs (e.g. robots) may be controlled as taught by Abershitz to provide a robot (second UAV) control unit that controls a movement of the robot on a basis of the analyzed operation because doing so provides multiple redundant tracking as motivated by Abershitz in [0140] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 20
In regards to claim 20, Kageyama discloses an information processing system {Figs. 1, 3 illustrates a UAV 20, server 10 and terminal 30, [0037] which are devices that process information.  See also below citations}comprising: 
an information processing device {UAV 20}; and 

wherein the information processing device includes
an acquisition unit configured to acquire captured image data obtained by an unmanned aerial vehicle (UAV) by performing aerial image capturing {UAV 20 performs aerial image capturing using camera 24a, Fig. 1.  Fig. 2 shows an example of such aerial image capture including UAV 20 capturing an image of a golfer 41 (target/human/person).  See also [0038]-[0040], [0046] wherein the storages 12, 22 of the UAV and server acquire the captured image data from camera 24a per Fig. 6, S9, [0087]},
a direction identification unit configured to identify a direction that a target appearing in the captured image data faces, by analyzing the captured image data
{See Fig. 2, [0046]-[0047], [0074]-[0076] which determines whether the human player has addressed the golf ball, meaning that the controller identifies the direction that a target (human/person) appearing in the captured image data faces based on the captured image data.  See also Fig. 6 particularly steps S8-S11 and [0087]-[0089].  The identified direction is also called a “reference direction” [0093]. Alternatively, see Figs. 7-8, [0098]-[0102] in which a line-of-sight direction is identified which corresponds to “a direction in which the body or face of the player faces when the player is hitting a shot 
a position identification unit configured to identify a position of a target appearing in the captured image data {[0057] position detected b GPS sensor 36}, 

Abershitz teaches a robot; a position identification unit configured to identify a position of a target appearing in the captured image data, by analyzing the captured image data {UAV 400 scanning a target area to identify and track a target using the imaging system 410 as per [0132]-[0135].  See also plural UAVs in [0140] and discussion below for robot control unit}, and
a robot control unit configured to control a movement of the robot on a basis of the position and the direction {see [0140] in which plural UAVs are controlled to track the target on the basis of position and direction while noting that [0067] of the instant specification broadly defines “robot” as including a second UAV.  See also the ground forces that may be dispatched to the tracked target where such ground forces include unmanned ground vehicle, unmanned air vehicles and/or unmanned sea vehicles as per [0136]-[0137] any one of which is a “robot”}.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimura US 20170166299 A1 is highly relevant disclosing an aerial robot 10 that determines the direction of the body of the person, the direction of the face of the person and the direction of the light of sight of the person.  See [0089], [0102]-[0103], Fig. 3, step S5.  Such direction identification is used to control a UAV as per Figs. 3, 4, 12, 13.  [0151] discusses a server embodiment.  Robots in [0164].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486